Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 is objected to because of the following informalities:  lines 17 – 18 recite “the control member”. For examination purposes, “the control member” is being considered to be “the selector plate”. The Examiner recommends amending the limitation to recite “the selector plate.”
3.	Claim 13 is objected to because of the following informalities:  line 2 recites “the control member”.  For examination purposes, “the control member” is being considered to be “the selector plate”. The Examiner recommends amending the limitation to recite “the selector plate.”
4.	Claim 23 is objected to because of the following informalities:  line 1 recites “clutch and control assembly”.  For examination purposes, “clutch and control assembly” is being considered to be “coupling and control assembly”. The Examiner recommends amending the limitation to recite “coupling and control assembly.”

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09 February 2021 and 19 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 – 11, 13 – 18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KIMES (US 2018/0347642 A1) (herein after KIMES) further in view of CREECH et al (US 2020/0094676 A1) (herein after CREECH).

	Regarding Claim 1, KIMES teaches, a coupling and control assembly (Fig. 1, assembly 10) comprising: a controllable coupling assembly including first (Fig. 1, member 12 is a pocket plate) and second coupling members (Fig. 1, member 13 comprises a notch plate) supported for rotation relative to one another about a rotational axis (Fig. 1, ¶ 0062: axis 15), the first coupling member having a first coupling face (Fig. 1, closed end 22) having a locking member pocket (Fig. 1, pockets 16) which receives a locking member (Fig. 1, pawls 23), the second coupling member having a second coupling face (Fig. 1, outer peripheral surfaces 18) having a set of locking formations (Fig. 1, notches 17);  a control member (Fig. 1, actuator subassembly 170) made of an electrically conductive material and mounted for controlled shifting movement between the first and second coupling faces relative to the locking member for controlling position of the locking member (Fig. 1, ¶ 0072; Examiner interpretation: actuator subassembly 170 moves to position #1 to control the position of pawls 23), the control member allowing the locking member to engage one of the locking formations in a first position (Fig. 1, ¶ 0072: position #1; Examiner interpretation: in position #1,f pawls 23 engage notches 17) of the control member and the control member maintaining the locking member in the locking member pocket in a second position (Fig. 1, ¶ 0072: position #2; Examiner interpretation: in position #2, the pawls 23 are disengaged from notches 17 and maintained in position #2) of the control member, —. 
	KIMES fails to teach, — and the control member includes a sensor aperture; and a sensor configured to create a magnetic field to induce eddy currents in the electrically conductive material of the control member at least partially axially aligned with the sensor aperture of the control member during the shifting movement of the control member between the first and second positions wherein shifting movement of the control member changes the  magnetic field caused by the eddy currents, and the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the control member. 
	In analogous art, CREECH teaches, — and the control member (Fig. 5: sensor plate 124) includes a sensor aperture (Fig. 5; Examiner interpretation: openings on sensor plate 124); and a sensor (Fig. 3: sensor 148, inductive coil 149) configured to create a magnetic field to induce eddy currents in the electrically conductive material of the control member at least partially axially aligned with the sensor aperture of the control member during the shifting movement of the control member between the first (Fig. 5, furthest position (locked)) and second (Fig. 5, closest position (unlocked)) positions wherein shifting movement of the control member changes the magnetic field caused by the eddy currents (Fig. 5, ¶ 0052; Examiner interpretation: inductive coil 149 produces eddy currents in sensor plate 124 depending on the position of sensor plate 124), and the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the control member. (Fig. 5, ¶ 0053: sensor 148 senses the exact position of the locking gear 96)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES by combining sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES and combining sensor 148 and inductive coil 149 taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 2, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the control member is rotatable about the rotational axis (Fig. 5, ¶ 0037: sensor plate 124, being coupled with the locking gear — rotates with the locking gear 96) and wherein the sensor is a rotary position sensor. (Fig. 5, ¶ 0042: sensor 148 senses the percentage it is covered by the sensor plate radially outer surface 128.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining rotatable sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 3, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the control member is an electrically conductive selector plate. (Fig. 5, ¶ 0037: sensor plate 124 may comprise a conductive material.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining electrically conductive material sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 4, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
Regarding the wedge-shaped control member:  CREECH discloses a sensor aperture (Fig. 5, ¶ 0037: one or more apertures extending axially therethrough) where the apertures are different shapes but does not specifically state a particular shape.  However, to choose a wedge shape for the aperture, absent any criticality, is only considered to be the “optimum” value of the different, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

	Regarding Claim 5, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the sensor includes a printed circuit board (Fig. 6, ¶ 0045: printed circuit board (PCB)) and wherein the control member is supported proximate the board. (Fig. 5, ¶ 0041: the sensor 148 may be located radially outward from the sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including sensor 148 and inductive coil 149 that comprises a PCB taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.] 

	Regarding Claim 6, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
 	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the sensor includes a transmitter coil (Fig. 6, inductive coil 149) having a resonant frequency which changes when the control member moves. (Fig. 5, ¶ 0053)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including a sensor with a transmitter coil taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 7, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	KIMES further teaches, the coupling and control assembly as claimed in claim 1, wherein the first and second coupling members are pocket (Fig. 1, member 12 is a pocket plate) and notch (Fig. 1, member 13 comprises a notch plate) plates, respectively.

	Regarding Claim 8, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the locking member is a strut. (Fig. 1, pawls 23; Examiner interpretation: ¶ 0018 plungers coupled to struts.)

	Regarding Claim 9, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the coupling and control assembly as claimed in claim 1, wherein the control member is an apertured control member. (Fig. 5; Examiner interpretation: openings on sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including apertured sensor plate 124 taught by CREECH to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 10, KIMES teaches, a clutch and control assembly (Fig. 1, assembly 10) comprising: a controllable clutch assembly including first (Fig. 1, member 12 is a pocket plate) and second clutch members (Fig. 1, member 13 comprises a notch plate) supported for rotation relative to one another about a rotational axis (Fig. 1, ¶ 0062: axis 15), the first clutch member having a first clutch face (Fig. 1, closed end 22) having a plurality of locking member pockets (Fig. 1, pockets 16), each of the pockets receiving a locking member (Fig. 1, pawls 23), the second clutch member having a second clutch face (Fig. 1, outer peripheral surfaces 18) having a set of locking formations (Fig. 1, notches 17); 
a selector plate (Fig. 1, actuator subassembly 170) made of an electrically conductive material and mounted for controlled shifting movement between the first and second clutch faces relative to the locking members for controlling position of the locking members (Fig. 1, ¶ 0072; Examiner interpretation: actuator subassembly 170 moves to position #1 to control the position of pawls 23), the selector plate allowing the locking members to engage the locking formations in a first position (Fig. 1, ¶ 0072: position #1; Examiner interpretation: in position #1,f pawls 23 engage notches 17) of the selector plate and the selector plate maintaining the locking members in their locking member pockets in a second position (Fig. 1, ¶ 0072: position #2; Examiner interpretation: in position #2, the pawls 23 are disengaged from notches 17 and maintained in position #2) of the selector plate —.
	KIMES fails to teach, — and the selector plate includes a sensor aperture; and a position sensor configured to create a changing magnetic field to induce eddy currents in the electrically conductive material of the selector plate and at least partially axially aligned with the sensor aperture of the control member during shifting movement of the control member between the first and second positions, wherein the shifting movement of the selector plate changes the magnetic field caused by the eddy currents, the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the selector plate.
	In analogous art, CREECH teaches, — and the selector plate (Fig. 5: sensor plate 124) includes a sensor aperture (Fig. 5; Examiner interpretation: openings on sensor plate 124); and a position sensor (Fig. 3: sensor 148, inductive coil 149) configured to create a changing magnetic field to induce eddy currents in the electrically conductive material of the selector plate and at least partially axially aligned with the sensor aperture of the control member during shifting movement of the control member between the first (Fig. 5, furthest position (locked)) and second positions (Fig. 5, closest position (unlocked)), wherein the shifting movement of the selector plate changes the magnetic field caused by the eddy currents (Fig. 5, ¶ 0052; Examiner interpretation: inductive coil 149 produces eddy currents in sensor plate 124 depending on the position of sensor plate 124), the sensor providing a position feedback signal for vehicle transmission control, wherein the signal is correlated with the position of the selector plate. (Fig. 5, ¶ 0053: sensor 148 senses the exact position of the locking gear 96)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES by combining sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES and combining sensor 148 and inductive coil 149 taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 11, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the selector plate is rotatable about the rotational axis  (Fig. 5, ¶ 0037: sensor plate 124, being coupled with the locking gear — rotates with the locking gear 96) and wherein the sensor is a rotary position sensor. (Fig. 5, ¶ 0042: sensor 148 senses the percentage it is covered by the sensor plate radially outer surface 128.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining rotatable sensor plate 124 and locking gear 96 taught by CREECH with member 12 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 13, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	Regarding the wedge-shaped member:  CREECH discloses a sensor aperture (Fig. 5, ¶ 0037: one or more apertures extending axially therethrough) where the apertures are different shapes but does not specifically state a particular shape.  However, to choose a wedge shape for the aperture, absent any criticality, is only considered to be the “optimum” value of the different, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

	Regarding Claim 14, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the sensor includes a printed circuit board (Fig. 6, ¶ 0045: printed circuit board (PCB)) and wherein the selector plate is supported proximate the board. (Fig. 5, ¶ 0041: the sensor 148 may be located radially outward from the sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including sensor 148 and inductive coil 149 that comprises a PCB taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 15, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the sensor includes a transmitter coil (Fig. 6, inductive coil 149) having a resonant frequency which changes when the selector plate moves. (Fig. 5, ¶ 0053)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including a sensor with a transmitter coil taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 16, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES further teaches, the clutch and control assembly as claimed in claim 10, wherein the first and second clutch members are pocket (Fig. 1, member 12 is a pocket plate) and notch (Fig. 1, member 13 comprises a notch plate) plates, respectively.

	Regarding Claim 17, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES further teaches, the clutch and control assembly as claimed in claim 10, wherein each of the locking members is a strut. (Fig. 1, pawls 23; Examiner interpretation: ¶ 0018 plungers coupled to struts.)

	Regarding Claim 18, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the control member is an aperture selector plate. (Fig. 5; Examiner interpretation: openings on sensor plate 124.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by including apertured sensor plate 124 taught by CREECH to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 20, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 10, wherein the position sensor is non-contact, inductive displacement sensor. (Fig. 3: sensor 148, inductive coil 149.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH, by combining inductive sensor taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

	Regarding Claim 23, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	CREECH further teaches, the clutch and control assembly as claimed in claim 1, wherein the position sensor is non-contact, inductive displacement sensor. (Fig. 3: sensor 148, inductive coil 149.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH, by combining inductive sensor taught by CREECH with stepper motor 144 taught by KIMES to achieve the predictable result of sensing the position of a control member with reduced cost, weight and complexity. [CREECH: ¶ 0003.]

8.	Claim(s) 12, 19, 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over KIMES (US 2018/0347642 A1) (herein after KIMES) in view of CREECH et al (US 2020/0094676 A1) (herein after CREECH) as applied to claims 1 – 11, 13 – 18, 20, and 23 above, and further in view of KLASER (US 2018/0066719 A1) (herein after KLASER).

	Regarding Claim 12, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES in view of CREECH fail teach, the clutch and control assembly as claimed in claim 10, wherein the pocket plate has a side wall and a sensor aperture through the side wall through which a portion of the sensor extends.
	In analogous art, KLASER teaches, the clutch and control assembly as claimed in claim 10, wherein the pocket plate (Fig. 1, second race 4) has a side wall (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the outer surface of second race 4 is the side wall) and a sensor aperture (Fig. 1, ¶ 0023; Examiner interpretation: the opening where the sensor is disposed is the aperture) through the side wall through which a portion of the sensor extends.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

	Regarding Claim 19, KIMES in view of CREECH teaches the limitations of claim 10, which this claim depends on.
	KIMES in view of CREECH fail teach, the clutch and control assembly as claimed in claim 10, wherein the first clutch face also having a sensor pocket which receives the sensor.
	In analogous art, KLASER teaches, the clutch and control assembly as claimed in claim 10, wherein the first clutch face (Fig. 1, second race 4) also having a sensor pocket (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the opening of second race 4 is the sensor pocket) which receives the sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

	Regarding Claim 21, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	KIMES in view of CREECH fail teach, the coupling and control assembly as claimed in claim 1, wherein the first coupling face also having a sensor pocket which receives the sensor.
	In analogous art, KLASER teaches, the coupling and control assembly as claimed in claim 1, wherein the first coupling face (Fig. 1, second race 4) also having a sensor pocket (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the opening of second race 4 is the sensor pocket) which receives the sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

	Regarding Claim 22, KIMES in view of CREECH teaches the limitations of claim 1, which this claim depends on.
	KIMES in view of CREECH fail teach, the coupling and control assembly as claimed in claim 1, wherein the pocket plate has a side wall and a sensor aperture through the side wall.
	In analogous art, KLASER teaches, the coupling and control assembly as claimed in claim 1, wherein the pocket plate (Fig. 1, second race 4) has a side wall (Fig. 1, ¶ 0023: proximity sensor 16 is disposed within the outer race 4; Examiner interpretation: the outer surface of second race 4 is the side wall) and a sensor aperture (Fig. 1, ¶ 0023; Examiner interpretation: the opening where the sensor is disposed is the aperture) through the side wall.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIMES in view of CREECH by combining the pocket plate taught by KLASER with the first clutch member taught by KIMES in view of CREECH to achieve the predictable result of measuring the position of a clutch member in an energy efficient manner. [KLASER: ¶ 0028.]

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866


/FARHANA A HOQUE/Primary Examiner, Art Unit 2866